Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-3183


                                 BARBARA A. PRICE,

                                                             Petitioner,


                                           v.

                            DEPARTMENT OF DEFENSE,

                                                             Respondent.


      Lorenzo W. Tijerina, of San Antonio, Texas, argued for petitioner.

       Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3183


                               BARBARA A. PRICE,

                                                     Petitioner,

                                          v.

                          DEPARTMENT OF DEFENSE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0752060473-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, LINN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED January 14, 2008                    _/s/ Jan Horbaly
                                          Jan Horbaly, Clerk